District of Columbia
                                 Court of Appeals

No. 15-CF-677
                                                                          March 8, 2018
SHAWN SMITH,
                                            Appellant,

       v.                                                 CF2-8362-14


UNITED STATES,
                                            Appellee.


              On Appeal from the Superior Court of the District of Columbia

 Before THOMPSON and MCLEESE, Associate Judges, and FERREN,* Senior Judge.
                                     JUDGMENT

                This case came to be heard on the transcript of record, the briefs filed, and
was argued by counsel. On consideration whereof, and as set forth in the opinion filed
this date, it is now hereby

             ORDERED and ADJUDGED that the trial court’s judgment is affirmed.

                                            For the Court:




Dated: March 8, 2018.

Opinion by Senior Judge John M. Ferren.

Opinion concurring in the judgment by Associate Judge Phyllis D. Thompson.

Dissenting opinion by Associate Judge Roy McLeese.

       *
          Senior Judge Belson was originally assigned to this case. Following his
retirement on July 24, 2017, Senior Judge Ferren was assigned to take his place on
the division.
Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                                 No. 15-CF-677

                           SHAWN SMITH, APPELLANT,
                                                                       03/08/2018
                                        V.

                           UNITED STATES, APPELLEE.

                         Appeal from the Superior Court
                          of the District of Columbia
                                 (CF2-8362-14)

                     (Hon. Anita Josey-Herring, Trial Judge)

(Argued January 24, 2017                                  Decided March 8, 2018)

      William Collins, Public Defender Service, with whom Samia Fam, Jonathan
Anderson, and Jaclyn Frankfurt, Public Defender Service, were on the brief, for
appellant.

       Peter S. Smith, Assistant United States Attorney, with whom Channing D.
Phillips, United States Attorney at the time the briefs were filed, and Elizabeth
Trosman and Laura Crane, Assistant United States Attorneys, were on the brief,
for appellee.

      Before THOMPSON and MCLEESE, Associate Judges, and FERREN,* Senior
Judge.


      *
          Senior Judge Belson was originally assigned to this case. Following his
retirement on July 24, 2017, Senior Judge Ferren was assigned to take his place on
the division.
                                          2

      Opinion for the court by Senior Judge FERREN.

      Opinion concurring in the judgment by Associate Judge THOMPSON, at page
53.

      Dissenting opinion by Associate Judge MCLEESE, at page 57.

      FERREN, Senior Judge: Appellant, Shawn Smith, was convicted of carrying

a pistol outside of his home or place of business,1 unlawful possession of a firearm

by a former felon,2 possession of an unregistered firearm,3 and possession of a

large capacity ammunition feeding device.4 He appeals his convictions, arguing

for reversal on several grounds:



      (1) The trial court violated his Sixth Amendment right to cross-examine the

arresting police officer on a theory of “corruption bias.”

      (2) The trial court erred by precluding impeachment of the officer after he

“falsely and repeatedly” testified that he had been “attacked and acted in self-

defense” when striking a crime scene observer.




      1
          D.C. Code § 22-4504 (a)(2) (2001).
      2
          D.C. Code § 22-4503 (a)(1) (2001).
      3
          D.C. Code § 7-2502.01 (a) (2001).
      4
          D.C. Code § 7-2506.1 (b) (2001).
                                           3

      (3) The government‟s delayed and incomplete mid-trial disclosure of the

officer‟s pending excessive force investigation in another case violated appellant‟s

due process rights under Brady v. Maryland,5 warranting reversal.



      For the reasons that follow, we affirm.



                                I. Facts and Proceedings



                                  A. Events at Issue



      According to the government‟s evidence, at approximately 1:00 a.m. on May

11, 2014, officers of the Seventh District Metropolitan Police Department

(“MPD”) observed a dozen or so individuals walking along 13th Street, S.E.

toward Alabama Avenue. As Officers Damien Williams and Terry Couch left their

vehicle “to see what was going on,” a man later identified as appellant Smith

turned and began to run down the street into an alley near Savannah Street, S.E.

The officers ran after Smith, who was holding his waistband while running. As

Smith passed a wooden fence enclosing a yard near the alley, he pulled what

“clearly” appeared to be a black semiautomatic handgun from his waistband and

      5
          373 U.S. 83 (1963).
                                          4

tossed it over the wooden fence into the yard. At the time Smith discarded the

handgun, Officer Couch was approximately five to six feet behind him, followed

closely by Officer Williams. Both officers described the area as “dimly lit” with

streetlights.



       As Officer Couch continued to pursue Smith, Officer Williams stopped to

search for the discarded handgun. Upon entering the yard, Williams located a

handgun lying in the grass approximately six feet from the fence. He observed a

small indentation in the ground where the handgun appeared to have landed, as

well as dirt on the handgun‟s barrel. The handgun was also dry compared to the

surrounding area, which was wet from recent rain. Rather than contact crime-

scene personnel to process the area, Officer Williams photographed the handgun

using his cellular phone. He then put on gloves to recover it, placed it in an

evidence bag, and transported it to the police station. The parties stipulated that no

fingerprints were discovered on the handgun and that DNA testing was

inconclusive.



       While Officer Williams was recovering the handgun, Officer Couch

continued to pursue Smith on foot and caught up to him about a block from where

the handgun was discovered. Officer Couch explained that as they crossed over
                                         5

13th Street, S.E. in a sprint, Smith “tripped, fell, [or] stopped,” causing them both

to fall. The officer then handcuffed Smith and transported him to the hospital.

Eventually, Smith was charged.


                                   B. The Trial



      Before swearing in the jury on December 17, 2014, the trial judge asked the

parties whether there were any preliminary matters that warranted the court‟s

attention. Both responded that there were none, whereupon each made opening

statements to the jury. The government then requested a bench conference. At the

bench, the government disclosed that its key witness, Officer Williams, was under

investigation by the United States Attorney‟s Office for using “excessive force”

against a bystander, Antwann Barkley, in an unrelated incident (“Barkley

incident”) that took place on December 1, 2014, almost seven months after the

incident at issue here. The judge ordered the government to present its second

witness (Officer Couch) first and held over discussion of the issues derived from

the government‟s delayed disclosure until after Couch had testified. During a

break in testimony, the prosecutor indicated that she had learned of the pending

investigation a day or two earlier; that there was “no report” because the

investigation was still “open”; and that there were “no documents” related to the

investigation.
                                         6



      After a second break in Couch‟s testimony, however, the prosecutor

discovered a preliminary Internal Affairs Division (“IAD”) report about the

pending investigation, which she produced.        It was dated eight days earlier,

December 9, 2014, based on a referral to the U.S. Attorney‟s office on the day it

happened, December 1. This “preliminary” document (hereafter the “IAD report”)

summarized the Barkley incident, as follows: On December 1, 2014, Officer

Williams responded to a radio run for a homicide in the 2400 block of Elvans

Road, S.E.    While responding, Officer Williams and another officer saw a

Chevrolet Impala collide with a lamp post near the scene of the homicide. After

Williams and a colleague removed the occupants from the Impala, the officers

began to secure the perimeter with crime scene tape. While doing so, the officers

asked a group of bystanders, including Barkley, to leave the area. The group

responded by shouting obscenities at the officers and advising the officers that they

had their hands up “like Michael Brown.”6 Eventually the bystanders, except for

Barkley, moved away from the scene.




      6
        Michael Brown was the young African-American man killed by police in
Ferguson, Missouri on August 9, 2014.
                                         7

       Officer Williams continued to order Barkley to move back, but Barkley

instead placed his cell phone in Officer Williams‟s face. In the words of the report,

“Officer Williams then tried to physically push Mr. Barkley back.”          Barkley

responded, the report continued, “by jumping back and trying to strike Officer

Williams with his fist.” But Officer Williams “delivered a single, straight strike to

Mr. Barkley‟s face, causing him to fall over backwards and strike his head on the

ground.” Barkley was then transported to the hospital, discharged with a broken

jaw, and charged with two counts of assault on a police officer (one for assaulting

Officer Williams, the other for assaulting another officer at the scene, Michael

Johnson). Officer Williams‟s excessive force case was then transferred to the

United States Attorney‟s Office.



       Attached to the IAD report were statements from three police officers, a

civilian witness, and Barkley.      These statements, in a few respects, were

inconsistent with each other and with the IAD report itself concerning who had

initiated physical contact, Barkley or Williams, and, in particular, whether Barkley

had made threatening gestures to Officer Williams before the officer‟s “straight

strike.”
                                           8

      Based on the IAD report, defense counsel moved for “a dismissal — a

mistrial. . . . [T]his is Brady.”7 Counsel stressed that, had he received timely

disclosure of the IAD information, his investigation of the case and, perforce, his

cross-examination of Officer Couch “would have been different.” The trial court

agreed that the government had withheld evidence favorable to the defense and

that its disclosure had been untimely under Brady. The court, however, rejected

dismissal or a mistrial because the defense had received the IAD report, and any

prejudice from the delayed disclosure would be “mitigated by the fact that [Officer

Williams] . . . hasn‟t testified, can be crossed, and the defense can make use of this

[delayed disclosure] during the course of the trial.” Therefore, concluded the

court, the “failure to disclose” would not be “outcome determinative here” (the

result required for a Brady violation).8



      The next day, after the court denied a motion the government had filed for

reconsideration of its Brady ruling, defense co-counsel informed the court that

overnight the defense had learned from Barkley‟s attorney about a “cell phone




      7
          See Brady, 373 U.S. 83.
      8
         See (Herbert) Brooks v. United States, 396 A.2d 200, 204 (D.C. 1978)
(“[I]nformation is material if it tends to be outcome-determinative of the case”).
                                           9

video of the event.”     The defense also had become aware that the Gerstein9

affidavit that Officer Williams had filed to support Barkley‟s arrest was “not

completely consistent with the IAD report.” In particular, counsel proffered that

Barkley‟s attorney had told him, contrary to the officer‟s affidavit, that Barkley

“was not in a fighting position” toward Williams. And, added counsel, there was

an issue “about whether or not [Williams] lied in the Gerstein application” and

about whether other officers “colluded in the lies.”



       The trial court again denied counsel‟s request for Brady sanctions, ruling

that it would not dismiss, grant a mistrial, or even “continue the case.” The court

limited cross-examination to (1) the fact that Officer Williams had an investigation

“pending against him,” including the “underlying facts and circumstances”; (2) the

“nature of the allegation”; and (3) any potential consequences of the investigation.

Later, however, having announced that defense counsel could cross-examine about

the “underlying facts and circumstances” of the Barkley incident, the court

narrowed that permission by precluding cross-examination about the “underlying

details” of that incident — the ruling that presents the central issue in this appeal.




      9
          Gerstein v. Pugh, 420 U.S. 103 (1975).
                                         10

      The jury found Smith guilty of all four charges, and the court sentenced him

to twenty-four months of incarceration. He subsequently filed a motion for a new

trial pursuant to Super. Ct. Crim. R. 33, asserting among other things that the trial

court had erroneously precluded him from cross-examining Officer Williams on a

“corruption bias” theory (referring to alleged falsities in Officer Williams‟s

Gerstein affidavit). The trial court denied the motion, noting that it had allowed

counsel to pursue a “mostly speculative” corruption bias theory and that “there was

not sufficient evidence to support a claim of corruption bias beyond the

questioning permitted by the [c]ourt.” Referring to appellant‟s argument that he

had not been able to “conduct a meaningful impeachment” of Officer Williams

with respect to inconsistencies between the Gerstein and statements by other

witnesses to the Barkley incident, the court observed that this was “essentially the

same argument the defendant made at trial” and that the “[c]ourt does not find, on

this record, [that] the arguments advanced by defense counsel established a basis

for cross-examination on the issue of corruption bias.”


                   II. Cross-Examination for Corruption Bias



      Smith contends, first, that the trial court violated his Sixth Amendment right

to cross-examine Officer Williams on a theory of “corruption bias,” discernible

from the officer‟s false testimony under oath about the Barkley incident. The
                                          11

government responds that Smith did not adequately raise at trial, and thus preserve

for our review, the corruption bias theory he asserts on appeal.



                           A. The Right of Confrontation



      The Confrontation Clause of the Sixth Amendment “guarantees a defendant

in a criminal case the right to confront witnesses „against him.‟” 10 Inherent in this

right is the opportunity to cross-examine witnesses for bias,11 “a broad term that

may refer both to a witness‟[s] personal bias for or against a party and to his or her

motive to lie.”12 Although the trial court has “discretion to control the extent of

cross-examination[,] . . . [t]hat broad discretion cannot . . . justify a curtailment

which keeps from the jury relevant and important facts bearing on the

trustworthiness of crucial testimony.”13           Moreover, “[c]ross-examination


      10
        Longus v. United States, 52 A.3d 836, 849 (D.C. 2012) (quoting U.S.
CONST. amend. VI).
      11
            See In re C.B.N., 499 A.2d 1215, 1218 (D.C. 1985).
      12
         Coles v. United States, 36 A.3d 352, 358 (D.C. 2012) (quoting McCloud
v. United States, 781 A.2d 744, 752 (D.C. 2001)) (citation and internal quotation
marks omitted).
      13
            In re C.B.N., 499 A.2d at 1218 (citations and internal quotation marks
omitted).
                                            12

concerning bias is particularly important where, as here, the credibility of the key

government witness is the central factor to be weighed by the trier of fact.”14 Thus,

“[a] trial court‟s refusal to allow questioning about facts indicative of [a witness‟s]

bias from which the jury could reasonably draw adverse inferences of reliability is

an error of constitutional dimension.”15          Furthermore, a defense effort to

demonstrate bias is not limited to cross-examination.         Because bias is “not a

collateral issue,” a defendant may “introduce extrinsic evidence,”16 including

witnesses and documents, to establish it.



                      B. Smith’s Allegation of Corruption Bias



      Seeking clarification of the defense effort to cross-examine Officer

Williams, the trial court first, as background for discussion, expressed at length its

understanding of our Longus decision17 explaining “corruption bias” — more



      14
            Id. (citing Davis v. Alaska, 415 U.S. 308, 317 (1974)).
      15
         Longus, 52 A.3d at 852 (quoting Cunningham v. United States, 974 A.2d
240, 245 (D.C. 2009)) (internal quotation marks omitted).
      16
            In re C.B.N., 499 A.2d at 1218 (citation and internal quotation marks
omitted).
      17
            See Longus, 52 A.3d 836.
                                            13

specifically, “a distinct subset of bias evidence”18 demonstrating “a willingness to

give false testimony.”19 Next, because defense counsel had stressed that he would

have cross-examined Officer Couch differently if he had first learned about the

Barkley incident, the court asked how the “pending investigation involving Officer

Williams” would have affected counsel‟s approach to the Officer‟s colleague,

Couch. Defense counsel replied that he could have brought out “collusion,” that is,

“how the officers protect each other” — how they “get together” and “prepare their

story.” He referenced not only Couch20 but also statements of the other police

witnesses attached to the IAD report. Counsel added that he was also seeking to

demonstrate Williams‟s effort to “curry favor” with the prosecution.



      Later that day, however, in a written response to the government‟s motion

for reconsideration of the court‟s Brady ruling that the Barkley disclosure had been

untimely, defense counsel clarified that, in alleging collusion, the defense was

fundamentally asserting corruption: “If Officer Williams lied about the incident,

and colluded with his fellow officers to support his false version, then he corrupted


      18
           Id. at 852 (citation omitted).
      19
           Vaughn v. United States¸ 93 A.3d 1237, 1266 n.33 (D.C. 2014).
      20
        Officer Couch was not present at the Barkley incident but was mentioned,
presumably, as a corrupt colluder at Smith‟s trial.
                                        14

the judicial process.”21 More specifically, claimed counsel, witness statements in

the IAD report and, potentially, Barkley‟s cell phone video of the event possessed

by Barkley‟s attorney, were “not consistent with the police version.”



      In disputing Smith‟s first contention on appeal — the alleged

unconstitutional limitation on defense counsel‟s cross-examination of Officer

Williams for corruption bias — the government maintains that the trial court did

not err for three reasons: (1) defense counsel never attempted to cross-examine

Officer Williams “about alleged false statements in the Gerstein affidavit” (which

the trial court “never precluded”); (2) counsel made mere “passing references” to

discrepancies in the Gerstein affidavit while arguing, instead, a “collusion bias”

theory at trial;22 and (3) counsel proffered only “minor inconsistencies” among

Officer Williams‟s trial testimony, his Gerstein affidavit, and the witness

statements attached to the IAD report, thus failing to proffer the foundation — at


      21
           The defense response cited one of our “corruption bias” decisions, In re
C.B.N., 499 A.2d at 1219 (The “essential discrediting element is a willingness to
obstruct the discovery of the truth by manufacturing or suppressing testimony”)
(citation omitted).
      22
          According to the government‟s understanding, and ours as well, Smith‟s
“collusion bias” theory was premised on alleged evidence that police officers, who
(he says) commonly cover for each other, colluded with Officer Williams in lies —
“all made up [of] almost exactly the same statement” in the IAD report — about
how the Barkley incident (and Williams‟s role in it) unfolded.
                                          15

least a “well-reasoned suspicion” — required to justify cross-examination for

corruption bias.23 We consider each in turn.



                                          1.



      The government‟s first argument is misleading. Defense counsel sought to

test the accuracy of Officer Williams‟s Gerstein affidavit by reference to allegedly

contrary testimony by police and other witnesses to the Barkley incident. Thus, he

established on cross-examination that Williams was under investigation for an

alleged “serious use of force” in another case, and that Williams had “issued a

straight strike in defense of myself against [Barkley]” meaning a “jab” that is

justified when “someone comes to attack you and they raise their hands.”

Counsel then attempted to ask Officer Williams on cross-examination whether “the

individual that you hit . . . had his hands up.”         The trial court, however,

immediately sustained the government‟s objection to the question, reminding

counsel that he could go into “the nature of the incident” but not “the underlying

details.”    Counsel protested, in vain, that he had information from Barkley‟s

attorney that Barkley “had his hands up” in surrender mode; “he was not in a

fighting position.” Contrary to the government‟s representation, therefore, this left

      23
            Coates v. United States, 113 A.3d 564, 575 (D.C. 2015).
                                           16

little, if any, room for counsel to cross-examine Officer Williams about allegedly

false statements in the Gerstein affidavit.



                                           2.



      The government‟s second contention also fails. The government suggests

(without insisting) that collusion bias and corruption bias — a bias not premised on

cooperation with others — are distinct forms of bias, and that the corruption theory

was not raised at trial. The differences between the two, however, are not as

dissimilar as the government apparently would have it.             “Collusion” bias

presupposes “[a]n agreement to defraud another or to do or obtain something

forbidden by law,”24 whereas “corruption” bias can be merely an individual‟s

“willingness to give false testimony”25 — a “willingness to obstruct the discovery

of the truth.”26 Both, however, can permeate trial testimony and, by hiding the

truth, corrupt the judicial process. The fact that more than one actor participates in


      24
           Collusion, BLACK‟S LAW DICTIONARY (10th ed. 2014) (defining
“collusion”). “The use of dictionary definitions is appropriate in interpreting
undefined statutory terms.” West End Tenants Ass’n v. George Washington Univ.,
640 A.2d 718, 727 (D.C. 1994) (citation omitted).
      25
           Vaughn, 93 A.3d at 1266 n.33.
      26
           Coates, 113 A.3d at 572 (footnote omitted).
                                          17

collusion bias cannot negate the corrupt mentality of each participant who, as a

colluder, seeks to do something “forbidden by law” — in this case obstruct

discovery of the truth. In the present trial context, therefore, corruption bias can be

understood as a subset of alleged collusion bias.


      In any event, not only did defense counsel argue at trial that Officer

Williams had “corrupted the judicial process,”27 but also the trial court itself, in

denying Smith‟s motion for a new trial, acknowledged that it “did allow counsel to

pursue a corruption bias theory[,] although the theory was mostly speculative.”

Accordingly, contrary to the government‟s argument, Smith‟s theory of the case

presented on appeal had been raised at trial, albeit unsuccessfully.



                                          3.


                                    a. The Issue


      We consider, finally, the government‟s only substantive objection to the

proffered corruption bias: Given only “minor inconsistencies” between Officer

Williams‟s Gerstein affidavit and the witness statements attached to the IAD




      27
           See supra note 21 and accompanying text.
                                          18

report, the defense did not make a “proffer of corruption bias” sufficient to justify a

ruling that Smith‟s Sixth Amendment confrontation right had been violated.



      Smith sought to demonstrate, through cross-examination, that Officer

Williams had “lied in his Gerstein affidavit” — evidence that Williams would

make “false claims under oath in order to justify arrests and criminal charges.”

Counsel proposed to do so, as we have noted, by showing material inconsistencies

(including omissions) between the Gerstein affidavit and witness statements in the

IAD report and, potentially, evidence in Barkley‟s cell phone video possessed by

his attorney.28



      Before pursuing a particular line of corruption bias questioning, “a defendant

must lay a foundation sufficient to permit the trial judge to evaluate whether the

proposed question is probative of bias.”29 To lay that foundation, defense counsel

must proffer “some facts which support a genuine belief that the witness is biased

in the manner asserted or, lacking such facts, at least a well-reasoned suspicion [of


      28
           Smith also maintains that the trial court‟s refusal to permit him to
sufficiently pursue corruption bias was not harmless error under Chapman v.
California, 386 U.S. 18, 24 (1967) (“harmless beyond a reasonable doubt”).
      29
            Blades v. United States, 25 A.3d 39, 42-43 (D.C. 2011) (citations
omitted).
                                         19

bias] rather than an improbable flight of fancy.”30 “At a minimum, this would . . .

require that the questioner [ ] support any proposal for cross-examination with a

credible statement describing the suspected cause of bias in the witness, supported

by plausible factual allegations or itself plausible within the framework of facts

that neither party has contested.”31 A trial court, however, “does not abuse its

discretion by precluding cross-examination where the connection between the facts

cited by defense counsel and the proposed line of questioning is too speculative to

support the questions.”32



                                 b. The Defense Proffers



      In this case, after a brief continuance granted to the government to file for

reconsideration of the trial court‟s Brady ruling, defense counsel sought to show


      30
            Coates, 113 A.3d at 575 (emphasis added) (brackets in original)
(footnotes and internal quotation marks omitted). See also Clayborne v. United
States, 751 A.2d 956, 963 (D.C. 2000) (“The examiner must have a reasonable
factual foundation, such as the credible report of another witness or one‟s client, or
at least a „well-reasoned suspicion‟ that the circumstances indicating bias might be
true.”).
      31
          Melendez v. United States, 10 A.3d 147, 152 (D.C. 2010) (alteration and
brackets in original) (citations and internal quotation marks omitted).
      32
            Brown v. United States, 683 A.2d 118, 125 (D.C. 1996) (brackets,
citation, and internal quotation marks omitted).
                                           20

Smith‟s corruption bias through three proffers, one written, two oral. In his written

proffer,33 defense counsel stressed that the Gerstein affidavit omitted any reference

to the fact that Barkley had been “filming . . . the event” on his cell phone; that his

“video [was] not consistent with the police version that Mr. Barkley dropped the

phone to assume a fighting pose”; and that although civilian witnesses were

present “filming the scene,” none had been interviewed and apparently their cell

phone footage was not available. Later, in his first oral proffer, defense counsel

pointed out that in Officer Williams‟s Gerstein affidavit, he had laid out facts that

were contradicted by other witnesses to that incident cited in the IAD report —

facts that were likely revealed in video footage from Barkley‟s cell phone

apparently possessed by the U.S. Attorney‟s office. During further proceedings,

Smith‟s counsel added a second oral proffer by informing the court (as noted

above) that Barkley‟s attorney had told him that Barkley “was not in a fighting

position” toward Williams, thereby directly contradicting the Gerstein affidavit.

Counsel then noted that, in addition to Barkley‟s cell phone video, which he

“believe[d] the U.S. Attorney‟s office” possessed, there was also “another video

. . . out there somewhere in the world.”



      33
          This proffer is contained in Smith‟s reply to the government‟s motion to
reconsider the trial court‟s ruling that the mid-trial Brady disclosure of the pending
investigation of Officer Williams was untimely.
                                        21

      Limited by these proffers, we must conclude that the trial court did not err in

precluding Smith‟s proposed line of corruption bias questioning, for he failed to

proffer facts sufficient to support the required “well-reasoned suspicion” that

Officer Williams falsified his Gerstein affidavit, the predicate for Smith‟s

contention.



      We consider, first, the referenced cell phone videos.        Defense counsel

initially appears to have understood from Barkley‟s attorney that there was a film

of virtually the entire Barkley-Williams encounter — a film he continued to

believe was “somewhere out in the world.” By the time counsel filed Smith‟s

response to the government‟s motion to reconsider the Brady ruling, however,

counsel had narrowed his focus to Barkley‟s own cell phone video, apparently

recognizing and accepting the unavailability of cell phones that other witnesses

may have been using to film the ruckus. Smith therefore relied exclusively on

Barkley‟s cell phone (which he believed the U.S. Attorney‟s office possessed) for

evidence that Barkley had not assumed a fighting stance before Officer Williams

delivered the strike that felled him.



       In his Gerstein affidavit, Officer Williams averred that Barkley‟s “fist” had

been “above his chest” in an “aggressive fighting stance” before Officer Williams
                                         22

delivered the straight strike. The IAD report is consistent with that statement; it

concluded that, when Williams ordered Barkley to “back up,” Barkley had

“plac[ed] his cell phone directly in Officer Williams‟ face,” whereupon Williams

tried to “push Barkley back,” then Barkley “tried to strike Officer Williams with

his fist,” at which point the officer struck Barkley. Barkley‟s own statement

attached to the IAD report adds little; he asserted that he had been “videotaping the

crash” when the “phone was knocked out of [his] hand.” In this fast-moving

situation, it is not clear exactly when or how the phone left Barkley‟s hand. But

even if we assume that Barkley was holding it just before he got hit, there is little

indication that Barkley could have video-photographed both himself and Officer

Williams sufficiently to confirm Smith‟s contention that the officer had lied

because Barkley‟s hands were not up in an “aggressive fighting stance”

immediately before Williams struck him (as stated in the Gerstein affidavit).



       We turn, next, to Smith‟s contentions comparing the Gerstein affidavit with

the IAD report. There were, indeed, inconsistencies between the Gerstein affidavit

and witness accounts of the incident in the IAD report, particularly regarding

whether Officer Williams initially pushed Barkley and whether Barkley‟s hands

were up in surrender mode or in a fighting stance at the time Officer Williams

struck him. But those proffered inconsistencies were not enough to generate a
                                             23

“well-reasoned suspicion” that Officer Williams, through his Gerstein affidavit,

was corrupt — was intentionally “thwart[ing] the ascertainment of truth.”34



         In the Gerstein affidavit, Officer Williams stated under oath (where relevant

here):



                 [1] Officer Williams in a loud clear voice instructed
                 Defendant Barkley to move down the sidewalk once
                 more but he did not comply. [2] Officer Williams began
                 to redirect Defendant Barkley from the crime scene when
                 he began shoving Officer Williams. [3] Officer Williams
                 issued several loud verbal commands to Defendant
                 Barkley to stop and that he was pushing an Officer
                 [Johnson]. [4] Defendant Barkley then took an [sic]
                 aggressive fighting stance, placing his left foot forward,
                 bawled his hands into fists and placed them above his
                 chest[;] his elbows were bent at a forty-five degree angle,
                 as he began to step toward Officer Williams again. [5]
                 Officer Williams, fearing he was about to be struck by
                 Defendant Barkley issued a straight [sic] strike to
                 Defendant Barkley. [6] Defendant Barkley fell to the
                 ground and was placed into handcuffs. [7] Defendant
                 Barkley was subsequently placed under arrest for APO
                 [assault on a police officer] and transported to Howard
                 Hospital by Ambulance . . . .


         The IAD report of the same transaction stated in relevant part:




         34
              See Coates, 113 A.3d at 572 (footnote omitted).
                                         24

             [1] All the men except Mr. Barkley moved back. Mr.
             Barkley continued to shout . . ., stating that he had his
             hands up and he was not moving. [2] Officer Williams
             continued to order Mr. Barkley to back up, [3] at which
             time, Mr. Barkley responded by placing his cell phone
             directly in Officer Williams‟ face. [4] Officer Williams
             ordered Mr. Barkley to move the phone out of his face,
             but Mr. Barkley did not comply. [5] Officer Williams
             then tried to physically push Mr. Barkley back, [6] who
             responded by jumping back and trying to strike Officer
             Williams with his fist. [7] Officer Williams then
             delivered a single strike to Mr. Barkley‟s face, [8]
             causing him to fall over backwards and strike his head on
             the ground.

      Antwann Barkley added two statements that were attached to the IAD

report.

             [1] I was trying to film and an officer smacked my phone
             out of my hand. [2] After that an unknown person
             punched me in my face [3] knocking me to the ground[;]
             [4] my hands were up when this happened.

             I were videotaping the crash with my left hand up[;] my
             phone was knocked out of my hand and I were punched
             from the back side . . . . Don‟t remember anymore.



      The IAD report also included statements from four witnesses: three police

officers and one civilian — statements we shall compare with the Gerstein

affidavit to discern, if possible, the evidence of corruption bias that Smith alleges.

Like the government, we perceive only minor inconsistencies, not larger

differences, among the Gerstein affidavit, the IAD report, and the eyewitness
                                          25

statements. The comparisons do not manifest discernible lies, let alone corruption

bias, attributable to Officer Williams.



      First, the Gerstein affidavit said that Officer Williams “instructed” Barkley

to leave the scene.      Similarly, the IAD report and all three officers said,

respectively, that Williams “tried to guide,” “directed,” and “order[ed]” Barkley to

leave — no obviously rough treatment at the outset of the confrontation. The

civilian witness made no comparable assessment.



      Second, as to what followed next, in the Gerstein affidavit Officer Williams

averred that Barkley “began shoving” him. Similarly, one officer stated that,

initially, Barkley tried to “push hard” on Williams. To the contrary, the IAD report

said that, after Barkley failed to comply with Officer Williams‟s order to remove

the phone from his face, Williams was the first to “physically push” Barkley.

Moreover, another officer also said that initially Williams “began to push”

Barkley. The third officer and the civilian witness did not comment about the first

“shove” or “push.”
                                          26

      Third, the Gerstein affidavit averred that when Barkley “began shoving”

Williams, the officer “began to redirect” (meaning push)35 Barkley from the crime

scene and commanded Barkley to stop pushing a colleague (Officer Johnson).

Barkley then assumed an “aggressive fighting stance” toward Williams (described

in detail), whereupon Williams, in fear, “issued a straight strike” that knocked

Barkley to the ground. The IAD report — stating that Williams, not Barkley,

initiated physical contact — added that when Williams tried to “physically push”

Barkley, Barkley tried to “strike Officer Williams with his fist,” whereupon

Williams “delivered a single strike” to Barkley‟s face, causing Barkley to fall to

the ground. In addition, a civilian witness, as well as two of the three officers, all

stated that Barkley acted from a “fighting stance,” “an aggressive stance,” “balled

. . . fists.” The third officer referred only to Barkley‟s “movement.” The IAD

report did not say that Barkley had assumed an “aggressive” or “fighting” stance,

but it did conclude that Barkley was “jumping back,” meaning “back” at Williams,

before “trying to strike” the officer (who thereafter felled Barkley).




      35
          Ostensibly, “redirect” seems rather benign. However, we learned from
the transcript of Officer Williams‟s testimony at Barkley‟s later (2015) trial for
assaulting Officers Williams and Johnson that in police-speak “redirect” means
“push.” Appellant Smith filed an unopposed motion to supplement the record on
appeal with the Gerstein affidavit and the Barkley trial transcript.
                                         27

                                    c. The Law



      Although the “well-reasoned suspicion” standard does not require defense

counsel to prove that the factual allegations proffered are true,36 counsel must

proffer more than minor sequential inconsistencies stated by different individuals

whose varied perceptions of a single frenzied event may well differ.37         Such

differing accounts do not necessarily indicate that someone is lying or, without

more, show corruption, the bias that Smith asserts. This conclusion is particularly

justified when evaluated with reference to our corruption bias case law explaining

when a proffer has been deemed sufficient.




      36
          Brown, 683 A.2d at 125 (“[A] proffer is nothing more than an offer to
prove factual allegations, and does not consist of their proof itself.”).
      37
           It is interesting to note that eleven months later, when Barkley was
acquitted at his trial for assaulting two police officers (Williams and Johnson), the
trial judge called the scene “very chaotic. . . . There were many people. There
were a number of officers.” In particular, “Officer Williams was really focused on
what he thought was [a] potential homicide investigation, that maybe people
involved in this crash were witnesses, or involved in a homicide, and that was his
focus. He had gotten these people out of the car. He had handcuffed them. He
was trying to secure them, and so, his focus was, although he may have been
concerned about the other officers in cordoning off the scene, his focus really was
to maintain the status quo until the homicide detectives arrive[d].”
                                          28

      For example, in Longus,38 a murder case, we discerned reversible Sixth

Amendment error in the trial court‟s refusal to allow cross-examination and

“extrinsic evidence” tending to prove the corruption bias of a police witness who,

according to a newspaper account proffered by counsel — which the government

had conceded was “not inaccurate” — had allegedly coached witnesses to change

their stories in another homicide case and was under suspension and investigation

for “witness coaching.”39 In Coates,40 we reversed a murder conviction because of

a trial court ruling that denied the defense an opportunity to present “[e]xtrinsic

evidence” that an “informant had corruptly fabricated a murder confession by an

innocent man in another case in order to curry favor with the government.”41 And

in In re C.B.N.,42 we reversed an adjudication of armed robbery after the trial court

had refused a defense proffer of “extrinsic evidence” tending to prove that the

government‟s only identification witness had blackmailed other boys at the scene




      38
           Longus, 52 A.3d 836.
      39
           Id. at 852-53.
      40
           Coates, 113 A.3d 564.
      41
           Id. at 566-67.
      42
           In re C.B.N., 499 A.2d 1215.
                                         29

of the robbery by saying that “he would give testimony that would get them all in

trouble” unless they gave him money.43



       These decisions addressing alleged bias appropriately considered defense-

proffered reliance on extrinsic evidence indicating corruption — a “propensity or

willingness” to lie.44 That is to say, they presuppose extrinsic evidence “probative

not merely of [the witness‟s] lack of veracity, but of his corruption — his

willingness to obstruct the discovery of the truth by manufacturing or suppressing

testimony or otherwise to thwart the ascertainment of truth in a judicial

proceeding.”45



      The defense proffers in the present case do not reach this “propensity or

willingness” threshold, a hurdle that can only be surmounted by a proffer of

evidence, extrinsic to the case, tending to demonstrate that the witness is likely a




      43
           Id. at 1217.
      44
         Longus, 52 A.3d at 852 (quoting Bennett v. United States, 763 A.2d 1117,
1123 (D.C. 2000)). See Vaughn v. United States, 93 A.3d 1237, 1266 n.33 (D.C.
2014) (“willingness to give false testimony”); In re C.B.N., 499 A.2d at 1219
(“willingness to lie upon the stand”).
      45
           Coates, 113 A.3d at 572 (footnote and internal quotation marks omitted).
                                        30

prevaricator.46 The alleged evidence of corruption here, based almost exclusively

on the Gerstein affidavit and the IAD report with related police and civilian

witness statements, is too fuzzy to suggest more than confusion.            Officer

Williams‟s Gerstein affidavit and the IAD materials have only three noteworthy

differences: (1) The Gerstein indicates that Barkley “shov[ed]” Williams first,

whereas the IAD report concludes that Williams “physically push[ed]” Barkley

first. (2) The Gerstein is silent about Barkley‟s cell phone, whereas the IAD report

states that Barkley placed his cell phone in Williams‟s face, whereupon the officer

tried to push Barkley back when Barkley would not remove the phone. (3) The

Gerstein did not mention whether Barkley‟s hands were up in surrender mode,

whereas the IAD stated that Barkley shouted that “he had his hands up” and “was

not moving.”



      Neither the first distinction (while a sharp one) nor the second one is,

without more, a manifest indication of bias.       However, the third distinction,

      46
          In using the words “extrinsic evidence,” we are not suggesting that the
evidence must always be admissible at trial in order for the court to find it
sufficient to justify the required well-reasoned suspicion; rather, we use those
words to represent facts proffered about the witness from information outside the
purview of the trial. This means facts that would satisfy the court that a suspicion
of corruption bias was well reasoned and thus warranted cross-examination to that
end, leaving it to the court to decide in what manner that information would be
conveyed at trial.
                                         31

focused on the acceleration of events, reflects a more serious issue of intent and

possible prevarication. But even if we assume that Barkley‟s hands were “up” in

surrender mode initially, the two police officers and the civilian witness who gave

statements about the “strike” by Williams, all supported the IAD conclusion that

Barkley had tried “to strike Officer Williams with his fist” before Williams

“delivered [his] single strike” to Barkley‟s jaw. Moreover, in support of that

conclusion, the civilian witness, as well as two of the three police officers (the

other did not comment), signed statements that, before Williams delivered his

strike, Barkley was in an “aggressive” or “fighting” stance.47



      The differences between the testimony of Officer Williams and the IAD

report and witnesses may reflect a dent in the officer‟s veracity — his credibility

— but they do not, without more, give rise to a “well-reasoned suspicion” of a

corruption bias against Barkley. Moreover, our conclusion is reinforced by the

very absence of the collusion bias that Smith alleges as bedrock evidence of the


      47
          In addition to Smith‟s proffer concerning Barkley‟s cell phone video
discussed above, Smith‟s proffered information from Barkley‟s attorney — that
Barkley “was not in a fighting position” toward Officer Williams — was
inadmissible hearsay and in any event belied by both civilian and police IAD
witnesses. Finally, Smith‟s generalized proffer that other civilian witnesses were
present merely reflected IAD evidence, without specifics as to what the witnesses
would say in addition to statements attached to the IAD report.
                                           32

alleged corruption.48 Given several dissimilar memories among the police officers

in their IAD statements, as well as the similar memories of police officers and the

civilian witness attesting to Barkley‟s aggressive stance toward Williams before

the officer leveled his single strike, the trial court could reasonably conclude that

there was no nefarious collusion here. In sum, absent a sharp and meaningful

distinction between Officer Williams‟s Gerstein affidavit and the reported

statements of the IAD witnesses about this fast-moving situation, we do not have

extrinsic evidence of an established level of prevarication sufficient to support a

“well-reasoned suspicion” that Officer Williams had acted corruptly in signing his

Gerstein affidavit and testifying as he did at trial.



                     III. Impeachment of Allegedly False Testimony



      Smith contends, next, that the trial court erred in precluding impeachment of

Officer Williams after he “falsely and repeatedly” testified that he had been

“attacked and acted in self-defense” when striking Barkley.




      48
           See supra part II.B.
                                         33

      In addition to attempting to cross-examine Officer Williams for alleged bias,

the defense sought to challenge his veracity. As we have observed earlier,49 when

asked about breaking Barkley‟s jaw, the officer acknowledged that he had “issued

a straight strike in defense of myself against [Barkley]” that caused him to fall to

the ground. But, he added, “whether or not the straight strike broke his jaw or the

ground did, I don‟t know.” Referring to Barkley, defense counsel then asked

Williams: “[T]he individual that you hit, he had his hands up, correct?” The

government objected. Counsel replied that Williams had “opened the door” to

cross-examination about information, received from Barkley‟s attorney, “that the

guy had his hands up and he was not in a fighting position.” Defense counsel, in

other words, was attempting to show that the officer was lying — that he had not

struck in self-defense.     The trial court, however, sustained the government‟s

objection, reminding counsel that he could ask “about the nature of the incident”

but not about “the underlying details.”       The court later signaled, in denying

appellant‟s new-trial motion, that it would not permit a “trial-within-a-trial” of the

Barkley incident — a diversion that would likely confuse the jury.50 Thus, the



      49
           See supra part II.B.1.
      50
          See Hager v. United States, 791 A.2d 911, 914 (D.C. 2002) (“The trial
judge must balance the probative value of the evidence against the risk of
prejudicial impact, including the risk of jury confusion from a trial-within-a-trial,
                                                            (continued . . .)
                                            34

court chose to halt an inquiry that seemed headed in that direction. The court

advised that counsel could ask Williams about whether he thought the investigation

pending against him was “a big deal,” and “whether he is [being] investigated for

breaking somebody‟s jaw,” but he could not go “into more detail about the events.”



         On appeal, Smith cites “a rule of evidential parity: once [a party] opens the

door to a specific issue, the [opponent] has the right to respond with contrary

evidence on the same issue.”51          Thus, says Smith, because Officer Williams

attempted to justify his “straight strike” against Barkley as self-defense, Smith‟s

counsel had the right to challenge that testimony through cross-examination.



         Ordinarily, Smith‟s point would be well-taken.        Moreover, we are not

convinced that the trial court would necessarily have launched a distracting mini-

trial by permitting cross-examination on a question about Williams‟s self-defense

claim.        In light of that reasonable concern, however, the court might have

approached counsel‟s effort more creatively by permitting a voir dire on the issue,



________________
(. . . continued)
and may exclude marginally relevant evidence if it will distract the jury from the
issue in this case.”) (internal citations and quotation marks omitted).
         51
              Johns v. United States, 434 A.2d 463, 469 (D.C. 1981).
                                        35

outside the presence of the jury, to explore appropriate guidelines for how far the

questioning might go without generating jury confusion.52



      On the other hand, even if the court had permitted defense counsel to ask

whether Barkley‟s hands were “up,” and Williams answered “yes,” he presumably

would have explained that “up” meant (in the words of the Gerstein affidavit) “an

aggressive fighting stance” causing him fear followed by the “straight strike.”53 A

contrary answer — that Barkley‟s hands were up in surrender mode — would have

been at odds with the scenario in Williams‟s Gerstein affidavit and thus unlikely.

On the other hand, if, in answering the “hands up” question, Officer Williams were

to have acknowledged that, early on, Barkley‟s hands were up in a benign stance,

he presumably would have added a qualifier: that by the time of the “straight

strike,” Barkley was standing in attack mode, as several IAD witnesses, police and




      52
         See Shorter v. United States, 792 A.2d 228, 235 (D.C. 2001) (“[T]he trial
court‟s concern about a mini-trial and jury confusion could have been alleviated
through a limited voir dire examination outside the presence of the jury, and
depending upon the results of the voir dire, limited cross-examination of [the
complainant] about the . . . alleged incident and her recantation.”).
      53
           See supra part II.B.3.
                                        36

civilian, confirmed.54 In sum, Smith‟s argument that the “hands up” question was

likely to help the defense amounts to speculation.



      Furthermore, the government, in closing argument to the jury, confirmed

that, as to his pending investigation, Officer Williams was a resistant witness, and

that defense counsel had effectively exposed the officer‟s equivocal, defensive

responses. Said the prosecutor:



             At first, Mr. Williams — Off. Williams wasn‟t so sure
             about what — exactly what the consequences [of his
             pending investigation] are, and that‟s pretty surprising,
             that he may not grasp some of the severity of what‟s
             going on. But when asked on cross-examination about
             the consequences, he recognized that he could lose his
             job as an officer of the Metropolitan Police Department;
             he could face criminal charges for felony assault; and he
             also could face civil litigation based on the events that
             occurred in the early morning hours. Now, the reason
             that this is all important is because the stakes of that
             investigation leave you to wonder, is there a reason this
             officer has to change his testimony here, to testify
             favorably for the government in this case? And that‟s
             something that you guys are charged with considering
             when you go back to that jury room.



      54
           Perhaps Smith could have argued that, because he was challenging
Williams for bias as well as veracity, he could have introduced extrinsic evidence,
such as a Barkley witness, in aid of impeachment. But that would have launched
the mini-trial that the trial court was determined, with sound reason, to avoid.
                                         37

From the government‟s viewpoint, therefore, defense counsel gave the jury good

reason to question Officer Williams‟s credibility, without regard to whether

Barkley‟s hands may have been “up” in surrender — not in attack mode — when

Williams struck him.




      Finally, from defense counsel‟s colloquy with the trial court, it is clear that

counsel was pushing for a mini-trial of the Barkley incident, not merely for an

answer to the “hands up” question. Adding this dynamic into the mix, we cannot

gainsay the trial court‟s discretionary judgment that setting a Barkley inquiry in

motion would likely overwhelm the proceeding with a mini-trial.55 But even if the

trial court should at least have deferred that concern by trying to find a way to test

the “hands up” question through a reasonably limited voir dire (not heard by the

jury), we cannot say, on this record, that there was an abuse of discretion — a

discretionary error of a “magnitude to require reversal”56 — when the court

sustained the government‟s objection to that question. The situation was too fluid,

and Barkley‟s “fighting stance” before the Williams “strike” was too well

documented, for us to grant heft to Smith‟s argument here.

      55
           See (Markus) Johnson v. United States, 960 A.2d 281, 294 (D.C. 2008)
(“The judge must retain full authority to prevent this sort of trial-within-a-trial.”)
(citation omitted).
                                          38

                                 IV. The Brady Claim



      Relying on Brady v. Maryland,57 Smith maintains that the delayed disclosure

of the Barkley incident violated his right to constitutional due process, warranting

reversal.58 The government and the trial court agreed with Smith that the incident,

as reported by the IAD, was “bias information.” Moreover, the court, quoting

Vaughn v. United States, agreed that the information was “potentially useful to the

defense”59 and, in derogation of Brady, had not been “timely provided.”60 The

court concluded, however, that the delayed disclosure was not “material” under




________________
(. . . continued)
         56
            (James) Johnson v. United States, 398 A.2d 354, 366 (D.C. 1979).
      57
           373 U.S. 83 (1963).
      58
        See Giglio v. United States, 405 U.S. 150, 154 (1972) (nondisclosure of
impeachment information falls within Brady protection).
      59
           See Vaughn, 93 A.3d at 1254.
      60
            See id. We have said that, “[t]o determine on appeal whether the
government, through its representatives in the trial court, has violated its
obligations under Brady, we consider: (1) whether the information in question is
„favorable to the accused‟; (2) whether this information was possessed and
suppressed by the government, „either willfully or inadvertently‟; and (3) whether
that information was material, i.e., whether there is „a reasonable probability that,
had the evidence been disclosed, the result of the proceeding would have been
different.‟” Id. (quoting Miller v. United States, 14 A.3d 1094, 1109 (D.C. 2011)).
                                         39

Brady61 — that is, the delay would not be “outcome-determinative.”62 Thus, the

court twice denied counsel‟s requests for dismissal or a mistrial.        The court

reasoned, as noted earlier, that any prejudice to the defense would be “mitigated”

through cross-examination of Officer Williams at trial. That ruling, however,

came too quickly.



      Although cross-examination of Officer Williams might have mitigated

prejudice from late disclosure of the Barkley incident, the defense argument at trial

— not sufficiently acknowledged by the court — was that cross-examination for

corruption bias would be prejudiced without further investigation of the officer‟s

interactions with Barkley.      Thus, the “critical inquiry” here is “whether the

tardiness” in disclosing the Barkley incident mid-trial — without opportunity for

further investigation — “prevented defense counsel from employing the [Brady]

material to good effect.”63 Indeed, “[t]he ability to mount an effective cross-

examination often is of great significance in delayed disclosure cases involving



      61
           See supra note 60.
      62
          (Herbert) Brooks, 396 A.2d at 204 (“[I]nformation is material if it tends
to be outcome-determinative of the case”).
      63
          United States v. Perez-Ruiz, 353 F.3d 1, 8 (1st Cir. 2003) (quoting United
States v. Devin, 918 F.2d 280, 290 (1st Cir. 1990)).
                                         40

impeachment evidence.”64      Understandably, therefore, after denial of defense

counsel‟s first request for a mistrial but before Officer Williams was to testify,

counsel asked for “a day” to “digest” the IAD report, a request the court denied on

the assumption that counsel would “have some additional time” when trial

presumably would be delayed to arrange counsel for Officer Williams.65



      Rather than pursue a lawyer for Williams, however, the government asked

for, and received, a brief continuance, beginning shortly after 2:00 p.m., to prepare

a motion for reconsideration of the court‟s Brady ruling, due at 7:00 that evening,

before the second day of trial. Defense counsel was ordered to file a response by

12:00 noon the following day, thereby compressing his time to prepare for cross-

examination of Officer Williams and delivery of closing argument.             Smith

contends on appeal that if he had received adequate time to investigate the Barkley

incident with the benefit of the IAD report — more than the overnight time he had

— his “cross-examination of Officer Williams would have been more effective,”

and he “would have been able to expose Officer Williams‟ corruption bias.”


      64
           Id. at 9.
      65
           Defense counsel made his request for a continuance, on the first day of
trial, before his discovery that evening that Barkley‟s attorney had a cell phone
video of the Barkley incident as well as other information indicating the need for
further, substantial investigation.
                                          41



      To be sure, from the moment of the Brady disclosure after opening

statements to the jury, defense counsel persistently sought time to investigate,

process, and use the information contained in the IAD report. Although counsel

made only the one explicit request for a “continuance,”66 he cannot be faulted for

not asking for another.67 There can be no doubt that the court was aware of

Smith‟s desire (after denial of his requested dismissal or a mistrial) to have

additional time, both when defense counsel received the IAD report and again after

the conversation counsel had with Barkley‟s attorney, when counsel learned that

there were “witnesses in a cell phone video of the event.” Counsel also had

located Officer Williams‟s Gerstein affidavit, which, he told the court, “was not

completely consistent with the IAD report.”        Based on this new information,

counsel again stressed to the court that “Mr. Smith has been denied the right to

investigate[,] to figure out how to integrate that [evidence] into his defense.”




      66
           See supra note 65 and accompanying text.
      67
           Cf. Miller, 14 A.3d at 1115 (“[G]iven the judge‟s view of the case and his
comparatively tolerant attitude towards belated disclosures, a motion for a mistrial
would surely have been futile, and the law generally does not require the doing of a
futile act”) (citing In re Melton, 597 A.2d 892, 907 (D.C. 1991) (en banc)).
                                         42

      On the second day of trial, in Smith‟s reply to the government‟s motion for

reconsideration, counsel outlined the investigation he would have conducted had

he been provided the information of Officer Williams‟s pending investigation “in a

timely manner.” He said that he would have “interviewed the three lay witnesses”

identified by Barkley‟s attorney, viewed the cell phone video “that directly

contradicts Officer Williams‟ account,” attempted to locate “any other cell phone

video,” and “sought copies of the relevant police reports.” Moreover, defense

counsel represented that the three witnesses whom Barkley‟s attorney had

identified “dispute[d] Officer Williams‟ and his fellow officers‟ account[s]” in the

Gerstein affidavit and the IAD report. Based on defense counsel‟s submissions,

therefore, the trial court was undoubtedly aware that he was pleading for further

time to conduct his investigation, but the court ruled sua sponte that it would “not

continue the case.”



      All things considered, we must conclude that Smith has preserved, and

effectively asserted, a claim that the trial court erred in denying a reasonable mid-

trial continuance to explore the potential for relevant evidence of corruption

beyond that proffered through the Gerstein affidavit and the IAD report. Indeed,
                                         43

courts regularly favor a mid-trial continuance over a dismissal or mistrial when an

untimely Brady disclosure can reasonably be remedied in that way.68



       “We review [a trial court‟s] decision to deny a continuance for abuse of

discretion,”69 an analysis, first, of alleged error and, if error is found, of alleged

prejudice “of a magnitude to require reversal.”70 “A party seeking a continuance

must make a showing that it is reasonably necessary for a just determination of the

cause.”71 More specifically, “in the delayed disclosure context,” there must be, in




      68
           See, e.g., United States v. Mota, 685 F.3d 644, 649 (7th Cir. 2012)
(“[W]hen a defendant realizes that exculpatory evidence has been withheld, the
appropriate course is to seek a continuance if more time to investigate the
exculpatory potential of the evidence is needed”) (citations and internal quotation
marks omitted); United States v. Williams, 95 F.3d 723, 730 (8th Cir. 1996)
(finding the district court acted within its discretion in granting defendant a two-
week continuance after a Brady violation, rather than dismissing the case).
      69
          Perez-Ruiz, 353 F.3d at 8 (applying abuse of discretion standard to denial
of a continuance after delayed disclosure of Brady/Giglio material). See generally
Moctar v. United States, 718 A.2d 1063, 1065 (D.C. 1998) (“As we have
repeatedly held, the grant or denial of a continuance rests within the sound
discretion of the trial judge, to whom we accord wide latitude.”).
      70
         (James) Johnson, 398 A.2d at 366. Accord Dorsey v. United States, 154
A.3d 106, 120 (D.C. 2017) (citing Jones v. United States, 127 A.3d 1173, 1189
(D.C. 2015)).
      71
          Kyle v. United States, 759 A.2d 192, 196 n.2 (D.C. 2000) (citations and
internal quotation marks omitted).
                                          44

addition to showing error, “some showing of prejudice beyond mere assertion.”72

Factors relevant to this two-fold showing include “the reasons for the request for a

continuance, the prejudice resulting from its denial, the party‟s diligence in seeking

relief, any lack of good faith, and prejudice to the opposing party.” 73 “The trial

court also may properly consider the public‟s interest in the prompt, effective, and

efficient administration of justice.”74   Furthermore, because constitutional due

process is at issue here, the importance of that right is still another, indeed

significant, factor to be considered.



      Smith stresses in his brief that if the government had timely disclosed the

Barkley incident (as it could have) well before trial,75 defense counsel could have


      72
          Perez-Ruiz, 353 F.3d at 8. See Mackabee v. United States, 29 A.3d 952,
963-64 (D.C. 2011) (“[I]t is not enough for appellant to describe a mere possibility
that [the] undisclosed information might have helped the defense, or might have
affected the outcome of the trial”) (footnote and internal quotation marks omitted).
      73
          (DeAndre) Brooks v. United States, 130 A.3d 952, 960 (D.C. 2016)
(quoting Daley v. United States, 739 A.2d 814, 817 (D.C. 1999)).
      74
           Id. (quoting Leak v. United States, 757 A.2d 739, 744 (D.C. 2000))
(internal quotation marks omitted).
      75
         The Barkley incident was referred to the United States Attorney‟s Office
on the day it happened, December 1, 2014; the IAD report was dated December 9,
2014, and the incident was disclosed to Smith‟s counsel, along with the report,
after opening statements and testimony by the government‟s first witness on
December 17, 2014. Officer Williams testified that he became aware of the
                                                          (continued . . .)
                                          45

“ask[ed] for a continuance” prior to swearing of the jury, “to investigate further

and modify the defense theory, opening statement, cross-examination of Officer

Williams[,] and closing argument.”76        The prejudice from the government‟s

delayed disclosure, he asserts, was even greater because Officer Williams was the

main prosecution witness.



      For reasons we shall explain forthwith, we shall assume, hypothetically, a

successful compromise with the trial court that would have allowed Smith, during

a mid-trial continuance, a measure of access to Barkley witnesses theretofore

barred by the court‟s protective order.        And, relatedly, we shall assume a

satisfactory solution to the court‟s concern that the proceeding not drift too far into

a mini-trial of the Barkley incident. Even in light of these assumptions, however,

as we shall elaborate, Smith‟s claims of trial court error and prejudice, taken

together, ultimately fail to satisfy Brady‟s materiality requirement. That is to say,

by resolving these issues through assumptions in Smith‟s favor, and merging those

________________
(. . . continued)
investigation well in advance of trial, believing that he had received notification
“three days after it happened.”
      76
          Perez v. United States, 968 A.2d 39, 66 (D.C. 2009) (This disclosure
must be made at such a time as to “allow[] defense counsel an opportunity to
investigate the facts of the case and, with the help of the defendant, craft an
appropriate defense”).
                                         46

assumptions into the question whether the court‟s denial of a reasonable

continuance would have created a “material” deprivation under Brady, we must

answer “no.”     There was no “reasonable probability” that “the result of the

proceeding would have been different”77 if the continuance had been granted and

Smith had pursued the midtrial investigation he proffered.



      An enhanced pretrial or midtrial investigation building on the Gerstein

affidavit and the IAD report, when coupled with resourceful cross-examination of

Officer Williams, would not have “undermine[d] [our] confidence in the

outcome,”78 for ultimately nothing leads to a conclusion that Smith did not receive

a “fair trial.”79 As noted earlier,80 Smith filed an unopposed motion to supplement

the record on appeal with the Gerstein affidavit and the two-day transcript from


      77
          Vaughn, 93 A.3d at 1254 (citation omitted). “A „reasonable probability‟
is a probability sufficient to undermine confidence in the outcome.” United States
v. Bagley, 473 U.S. 667, 682 (1985). Under this standard, a “showing that it is
more likely than not the defendant would have been acquitted” is not required.
Vaughn, 93 A.3d at 1262. Rather, “the materiality threshold is met if, in the
absence of proper disclosure, we question whether the defendant received a fair
trial and our „confidence‟ in the outcome of the trial is thereby „undermine[d].‟”
Id. (footnote and citation omitted).
      78
           Bagley, 473 U.S. at 682; Vaughn, 93 A.3d at 1263.
      79
           See Bagley, 473 U.S. at 682; Vaughn, 93 A.3d at 1263.
      80
           See supra note 35 and accompanying text.
                                         47

Barkley‟s bench trial. Thereafter, the government sought to remove any reference

in its filings that opposed consideration of the Barkley trial. Both parties therefore

concur in our reliance on that record for purposes of assessing materiality under

Brady. To us it is clear that even if, during Smith‟s trial, his counsel had access to

all the testimonial and other evidence admitted during Barkley‟s trial, we must

conclude that Smith‟s argument for corruption bias by Officer Williams would

have failed.



      We have already observed that the discrepancies between the Gerstein

affidavit of Officer Williams and the IAD report (and attendant statements) were

insufficient, without more, to generate a “well-reasoned suspicion” that Williams

harbored a corruption bias.     When we add to those documents the evidence

presented in the Barkley proceeding, the totality of the evidence reinforces that

conclusion.



      In the first place, contrary to defense counsel‟s surmise, Smith was not

prejudiced by counsel‟s inability to track down Barkley‟s cell phone video and

other video footage for use at trial. According to the judge in the Barkley trial, the

“surveillance video from, I assume . . . a pharmacy . . . doesn‟t really show very
                                          48

much.”81 Furthermore, “[w]ith regard to the cell phone video that was recovered

from Mr. Barkley, . . . I really don‟t think it really helps very much in resolving the

important issues in this case.”      Counsel for Smith does not question those

observations.82



      As to the testimony concerning Barkley‟s alleged assaults against Officers

Williams and Johnson, the judge appeared to credit testimony that Barkley (in the

judge‟s words) told his friends to “keep your hands up so you‟re not perceived to

be a threat to these officers.” Thereafter, according to Officer Williams, he “began

to redirect [Barkley],” i.e., “push him back towards the crime scene tape,”

acknowledging (contrary to his Gerstein affidavit) that he pushed Barkley first.

The judge then found that, in response to that push, Barkley pushed back.

Barkley‟s response was “not . . . unreasonable,” added the judge, because Barkley

had “not really [been] doing anything but mouthing off,” and Officer Williams

“had no right to put his hands on Mr. Barkley or [ ] push him.” Instead, said the

judge, the officer should have arrested Barkley “for failure to obey a lawful


      81
          As indicated earlier, Smith‟s counsel had believed that a video of the
Barkley encounter in addition to the one in Barkley‟s cell phone was “out there in
the world,” but he did not argue that the U.S. Attorney‟s office had it or assert the
importance of finding it for purposes of Smith‟s trial.
      82
           Neither party provided video footage for the record on appeal.
                                          49

command.” Therefore, concluded the judge, “because the officer . . . was the

initial aggressor,” and Barkley‟s response was “reasonable,” the judge found

Barkley not guilty of APO.       The acquittal, therefore, turned on the officer‟s

unreasonably “putting his hands on Mr. Barkley” in the first place, not on an

inappropriate direct strike in response to Barkley‟s “aggressive stance” once the

situation had escalated in this “very chaotic scene.”83



      It is important to emphasize that, by the time of Officer Williams‟s

testimony at Barkley‟s trial, approximately nine months after the present

proceeding, he had abandoned his Gerstein statement and accepted the finding of

the IAD report that he had pushed Barkley before Barkley shoved him. And in

further testimony, Williams confirmed that Barkley‟s followers had “had their

hands up, saying Michael Brown, Michael Brown,” and that Barkley kept “telling

them to keep their hands up” in passive reaction to the police.84


      83
          The trial judge observed that, once Barkley “got into” a “fighting stance,”
the judge had “no doubt that maybe Officer Williams thought [Barkley] was about
to punch him, and maybe [Williams] was completely okay with, you know, giving
the straight-line punch.”
      84
           It is interesting to note that the Barkley trial judge added: “I can say one
thing about Officer Williams, he was amazingly honest and, and credible. I found
. . . Officer Williams very, very credible in many ways. . . . Sometimes I think the
honesty of, and I appreciated it, of Officer Williams may actually have helped the
defense case.”
                                         50

      Based on the evidence at Barkley‟s trial, we are convinced that if Smith had

been given a reasonable mid-trial continuance to investigate that incident further

— including reasonable access to the cell phone and other video evidence in the

government‟s possession, plus reasonable access to cooperative eyewitnesses —

there is reason to believe that Smith would have (1) learned that the video material

was not likely to help the defense; (2) discovered the essential validity of the IAD

report, including evidence that Barkley had faced Officer Williams initially with

his hands up; (3) learned that contrary to his Gerstein affidavit, Williams

acknowledged he had pushed Barkley before Barkley shoved him; and (4)

uncovered that — as corroborated by two officer witnesses and a civilian witness

— Barkley had “got into a fighting stance” before the officer jabbed him with the

“straight strike.”



      The question whether denial of a continuance here was “material” under

Brady — creating a “reasonable probability” that further investigation would have

led to a different result — is an objective inquiry, not merely a question answerable

by reference to how a particular trial judge subjectively would have viewed the

matter.85 Thus, in making that objective analysis, we do not rely on the Barkley


      85
         See Bagley v. Lumpkin, 798 F.2d 1297, 1301 (9th Cir. 1986) (“The proper
inquiry is an objective one: whether the Government‟s failure to . . . disclos[e]
                                                          (continued . . .)
                                         51

judge‟s credibility findings,86 which we have included only to provide a complete

story of that trial as context for Officer Williams‟s testimony. Rather, for Brady

purposes, we rely solely on the officer‟s responses during that trial to indicate what

Smith‟s counsel presumably would have learned from cross-examination of Officer

Williams in this case, if the trial court had permitted it. We are confident that

when Officer Williams‟s Barkley testimony is added to the IAD report and

attendant statements, no reasonable factfinder would have found that his testimony

in this case reflected corruption bias — a propensity or willingness to lie — that

would have led to a different result here. In sum, the trial court did not abuse its

discretion in denying a continuance that would have allowed Smith‟s counsel to

investigate further the actions of Officer Williams in the Barkley incident.

________________
(. . . continued)
information that might have been helpful in conducting cross-examination
undermines confidence in the outcome of the trial. Therefore, the district judge
erred when . . . he stated that the [undisclosed information] would not have
affected his decision. The inquiry is not how this or any other judge, as the trier of
fact, would subjectively evaluate the evidence. It is, rather, how the absence of the
evidence objectively might have affected the outcome of the trial.”) (internal
citation and quotation marks omitted).
      86
          This court has accepted trial court credibility findings during a Brady
analysis when essential to assessing relevance of facts germane to materiality. See,
e.g., Perez, 968 A.2d at 72 (in assessing materiality of government‟s failure to
disclose alleged false statements and immigration status of a witness, “[w]e
defer[red] to the trial court‟s credibility determination” that the witness “did not
fabricate her trial testimony . . . to curry favor with the government in order to
obtain help with her immigration status”).
                                         52

Although, as noted earlier, the court erred in failing to grant a continuance, that

error did not result in an “abuse” — an error “of a magnitude to require reversal.”87



                                       *****



      For the reasons spelled out above, the judgment of the trial court is



                                               Affirmed.




      87
           (James) Johnson, 398 A.2d at 366.
                                          53

      THOMPSON, Associate Judge, concurring: I concur in the judgment and also

fully concur with Judge Ferren‟s opinion, except with respect to his conclusion that

appellant‟s “theory of the case presented on appeal [was] raised at trial.” Ante at

17. My review of the record persuades me that the trial court was not adequately

apprised that defense counsel was pursuing not just a collusion-bias theory but also

a corruption-bias theory as to Officer Williams. That is another reason why, in my

view, the trial court did not err in precluding appellant‟s proposed line of

questioning.




      Defense counsel made multiple statements to the court that indicated that

counsel wanted to pursue a collusion-bias theory. For example, on December 18,

2014, when the trial court asked counsel to explain “why a pending investigation

involving Off. Williams . . . is related . . . to your ability . . . to raise [a] bias

issue,” defense counsel said, “First, I think there‟s an issue of collusion[.]”

Counsel further explained that “the issue is how the officers protect each other”

since “they all make similar statements as to what happened, going as far as

characterizing [William‟s punch to Barkley] as a straight punch.” Counsel said

that his “overall theme” was that “officers — when you know your [fellow] officer

is in trouble and he‟s under an investigation, these officers get together in collusion

and they prepare their story.” Counsel added that “it‟s about establishing that this
                                          54

unit, this is what they do when they are faced up against allegations of excessive

force,” i.e., “in that incident where [an arrestee] was hurt, they all ma[k]e up

almost the exact same statement.”1 Counsel told the court that the “other issue”

was that Officer Couch had the same motive to curry favor with the U.S.

Attorney‟s Office as Officer Williams had, “because that‟s his partner.” Counsel

also said that investigating complaining witness Barkley, the witnesses in the

Barkley case, obtaining the video footage, and exploring contradictions with

Williams‟s Gerstein “[a]ll . . . would have [gone] to [that] theory.”2




      1
         On December 17, too, counsel had asserted to the court that Officer Couch
may have “kn[o]w[n] about Off. Williams‟s investigation and may have been
trying to cover for him.” He told the court that he contemplated a “simple bias
cross” focused on Couch‟s possibly “currying favor” on behalf of Williams.
Counsel said that with earlier disclosure about the investigation pending against
Officer Williams, he might also have “gone down the road that Mr. Williams is
actually the person that assaulted Mr. Smith.”
      2
         Counsel explained that there was “a sworn affidavit that Damien Williams
swore to in terms of the Gerstein that he made basically laying out the facts of that
underlying case, and . . . there are things that contradict that.” Shortly thereafter
co-counsel interjected that the issue was “also about whether or not [Williams] lied
in the Gerstein application, whether or not the officers that were part of that event
on December 1st colluded in the lies.” These, co-counsel said, were “core issues
of credibility.” Co-counsel did not mention corruption bias. The trial court said
that it would permit counsel “to set up this theory that . . . Off. Couch cover[ed]
up[] because he‟s partners with . . . Off. Williams[.]” On December 19, appearing
to follow up on co-counsel‟s comments, counsel told the court that he wanted to
cross-examine Williams not just as to bias (presumably, collusion bias) but also as
to “his veracity as he started to speak about the underlying incident regarding self-
                                                              (continued . . .)
                                         55




      During the further proceedings on December 18, 2014, counsel also told the

court that Barkley‟s attorney had told him that Barkley was not in a fighting

position. But counsel then went on to argue that the purpose of the questions he

wanted to ask Williams about the incident was to establish “the nature of the

injuries” Barkley suffered and to show that this was “not just a run-of-the-mill

investigation” and not a “big deal.” Again, counsel did not say that the purpose

was to show that Williams was a corrupt officer.




      In appellant‟s “Reply to Government‟s Motion to Reconsider” its Brady

ruling, defense counsel perhaps came close to urging the theory he advances on

appeal, but even there the theory was tied to a collusion theory. That pleading

asserted, “there is evidence of collusion here. If Officer Williams lied about the

incident, and colluded with his fellow officers to support his false version, then he

has corrupted the judicial process.”       In the same vein, counsel‟s pleading

emphasized that Williams might be facing charges of aggravated assault or assault

with significant bodily injury and stated that Williams‟s “conduct, and that of his
________________
(. . . continued)
defense.” The court responded that there was “sufficient information in the record
from which the jury can judge the credibility of this officer.”
                                         56

partner, [was] critical to the defense theory.” Defense counsel‟s presentations

never advanced the argument that counsel wanted to cross-examine to establish

that Williams gave a false account of what happened during the Barkley incident

and, on that basis alone, was shown to be a corrupt cop who was not credible

regarding his claim that Smith threw a gun into a yard while being chased by

police.




      The various statement‟s by appellant‟s trial counsel were a far cry from

appellant‟s argument now that “[t]rial counsel proposed to demonstrate corruption

bias by eliciting that Officer Williams lied in his Gerstein affidavit, thus acting to

obstruct the discovery of truth by manufacturing or suppressing his own

testimony.”3 Given the various statements by counsel, I believe the trial court

cannot be faulted for limiting counsel‟s questioning in the way the court did with

respect to what the court fairly regarded as a “speculative” theory.4 Further, for the



      3
         As Judge Ferren‟s opinion acknowledges, defense counsel may argue that
there is “a dent in [a witness‟s] veracity — his credibility,” ante at 31, and that
there are inconsistencies between a witness‟s account of a “frenzied event” and the
account given by other individuals, ante at 27, without thereby necessarily arguing
that the witness has the propensity to lie that inheres in a claim of corruption bias.
      4
         I read the court‟s statements in its ruling denying appellant‟s motion for a
new trial as confirmation that counsel‟s argument led the court to understand that
                                                              (continued . . .)
                                         57

reasons Judge Ferren‟s opinion explains, the IAD report, which the court reviewed,

did not suggest a basis for the theory of corruption bias that appellant now

advances.




      MCLEESE, Associate Judge, dissenting: The opinion for the court holds that

the trial court permissibly precluded cross-examination of Officer Damien

Williams about whether Officer Williams made false statements in a sworn

affidavit in connection with an unrelated matter. I respectfully dissent.



                                          I.


      The opinion for the court lays out the evidence at trial and the procedural

context of the ruling at issue. Ante at 3-10. I agree that Mr. Smith adequately


________________
(. . . continued)
counsel was pursuing a theory of collusion bias. The court stated at page 14 of its
order that it “did allow counsel to pursue a corruption bias theory although the
theory was mostly speculative.” “Speculative” was the word the court had used
during the proceedings on December 18 in response to defense counsel‟s collusion
theory. The court explained that there was not “support in the record for allowing
[counsel] to use the claim of how all the officers in the two separate cases that are
not related are backing each other up,” but, nevertheless, noted that counsel had
made his point in cross-examining Officer Couch and also said that it would permit
the defense to examine Officer Couch again.
                                         58

preserved a challenge to that ruling. Ante at 16-17. I do not agree, however, with

the court‟s holding that the ruling was permissible. Ante at 17-37.



      The Confrontation Clause of the Sixth Amendment “guarantees a defendant

in a criminal case the right to confront witnesses against him.” Longus v. United

States, 52 A.3d 836, 849 (D.C. 2012) (internal quotation marks omitted). That

right is violated if the trial court “precludes the defense from pursuing a line of

examination that is necessary to enable the jury to fully evaluate the witness‟s

credibility.” Id. at 850-51.



      Mr. Smith sought to cross-examine Officer Williams about an unrelated

incident in which Officer Williams arrested a man named Antwann Barkley. Mr.

Smith contended that Officer Williams‟s sworn statements about the incident

demonstrated Officer Williams‟s corruption bias, i.e., that Officer Williams had

shown a “willingness to obstruct the discovery of the truth by manufacturing or

suppressing testimony or otherwise to thwart the ascertainment of truth in a

judicial proceeding.” Coates v. United States, 113 A.3d 564, 572 (D.C. 2015)

(internal quotation marks omitted). Such conduct “bears directly on the veracity of

the wrongdoer in testifying at a trial.” Longus, 52 A.3d at 852 (internal quotation
                                            59

marks omitted); cf. In re C.B.N., 499 A.2d 1215, 1219 (D.C. 1985) (“The

willingness to testify falsely goes to the core of the witness‟[s] credibility . . . .”).



       We have held that an attorney seeking to cross-examine a witness about

corruption bias “need only proffer some facts which support a genuine belief that

the witness is biased in the manner asserted or, lacking such facts, at least a well-

reasoned suspicion of bias rather than an improbable flight of fancy.” Coates, 113

A.3d at 575 (internal quotation marks, brackets, and footnote omitted); cf. Moore v.

United States, 114 A.3d 646, 655 (D.C. 2015) (“[T]he requirement of a reasonable

factual foundation is a fairly lenient one. It simply calls for a credible good faith

proffer of facts supporting a genuine belief or well-reasoned suspicion[,] . . .

[which] may be based on plausible factual allegations . . . .”) (internal quotation

marks and footnote omitted).



       The trial court has discretion to impose reasonable limits on cross-

examination. See, e.g., Brown v. United States, 683 A.2d 118, 124 (D.C. 1996)

(cross-examination may be restricted “within reasonable limits to avoid such

problems as harassment, prejudice, confusion of the issues, the witness‟[s] safety,

or interrogation that is repetitive or only marginally relevant”) (internal quotation

marks omitted). Nevertheless, the Confrontation Clause precludes limits on cross-
                                        60

examination that “keep[] from the jury relevant and important facts bearing on the

trustworthiness of crucial testimony.” Coates, 113 A.3d at 573 (internal quotation

marks omitted); see also Hagans v. United States, 96 A.3d 1, 31 (D.C. 2014) (trial

court may not “preclude a meaningful degree of cross-examination that allows the

defense to pursue the proposed line of cross-examination in sufficient depth to

elicit the nature and extent of the witness‟s bias”) (internal quotation marks

omitted).



      Under this framework, I conclude that the trial court erred in precluding

cross-examination of Officer Williams on the theory that Officer Williams

intentionally made false statements in a sworn affidavit about Mr. Barkley‟s arrest.

The United States has not disputed that submitting an intentionally false affidavit

would demonstrate corruption bias. Nor has the United States adequately disputed

that Mr. Smith was required to demonstrate only a “well-reasoned suspicion” in

order to have a sufficient factual basis to cross-examine Officer Williams about

corruption bias. It was not until oral argument that the United States advanced the

argument that there is “tension” between the “well-reasoned suspicion” standard

this court applied in cases such as Coates and the approach taken in cases such as

Sherer v. United States, 470 A.2d 732, 738-39 (D.C. 1983) (upholding trial court‟s

preclusion of cross-examination of witness about witness‟s alleged perjury in
                                        61

unrelated trial, because defense counsel‟s proffer of proof of prior perjury was

conclusory and contested by United States); see also Roundtree v. United States,

581 A.2d 315, 321 (D.C. 1990) (“Where an accused seeks to impeach the

credibility of a witness by offering evidence that the witness has made a false

claim under similar circumstances, the confrontation clause mandates that the trial

court give defendant leave to cross-examine about the prior claim only where it is

„shown convincingly‟ that the prior claim is false.”) (citing Sherer). This court

generally will not consider arguments made for the first time at oral argument, see,

e.g., Scott v. Burgin, 97 A.3d 564, 565 n.2 (D.C. 2014), and I therefore would

decide this case under the “well-reasoned suspicion” standard.



      In my view, the information proffered by defense counsel at trial sufficed to

permit defense counsel to plausibly argue that Officer Williams‟s sworn affidavit

about Mr. Barkley‟s arrest was knowingly false.        According to the affidavit,

Officer Williams “began to redirect” Mr. Barkley “when [Mr. Barkley] began

shoving Officer Williams,” at which point Mr. Barkley adopted a fighting stance

and approached Officer Williams. Also according to the affidavit, it was at that

point that Officer Williams struck Mr. Barkley.       In contrast, defense counsel

proffered information indicating that Mr. Barkley had not taken any threatening

actions at the time that Officer Williams struck Mr. Barkley. Specifically, defense
                                          62

counsel pointed to: (1) Mr. Barkley‟s account of the incident as reflected in the

IAD Report, which states that Mr. Barkley had been trying to photograph the

incident when an officer knocked his cell phone out of his hand and someone

punched him in the face from behind; and (2) statements by Mr. Barkley‟s attorney

that three witnesses disputed Officer Williams‟s account and that video footage

from Mr. Barkley‟s cell phone was inconsistent with the police version that Mr.

Barkley dropped his cell phone and assumed a fighting stance.



      The information proffered by defense counsel did not definitively establish

that Officer Williams intentionally submitted a false affidavit, nor did it necessarily

demonstrate that Officer Williams probably did so. But the proffered information

did reasonably support the line of cross-examination that defense counsel sought to

undertake. Cf., e.g., Longus, 52 A.3d at 853 (defense counsel provided adequate

basis to support cross-examination of witness on corruption bias, where proffer

“did not manufacture allegations of bias out of thin air,” but instead relied on

newspaper account and fact of “government‟s suspension and investigation” of

witness) (internal quotation marks omitted).



      The United States argues, however, that this court‟s cases have required the

trial court to permit cross-examination as to a witness‟s alleged corruption bias
                                         63

only where the government had concluded that the witness had in fact acted

corruptly. That proposed limitation is not consistent with either our articulation or

our application of the “well-reasoned suspicion” test. See, e.g., Longus, 52 A.3d at

852-54 (finding that trial court erred in precluding questioning of detective on

corruption bias, where detective was subject of pending investigation for allegedly

coaching witnesses in another case but there was no indication that government

had concluded that detective in fact had improperly coached witnesses).



      In denying Mr. Smith‟s new-trial motion, the trial court expressed concern

that permitting cross-examination about Mr. Barkley‟s arrest would have led to a

“trial-within-a-trial” about that incident.      Although that is a legitimate

consideration, we have held that such considerations “cannot justify a curtailment

[of bias cross-examination] which keeps from the jury relevant and important facts

bearing on the trustworthiness of crucial testimony.” Coates, 113 A.3d at 573

(internal quotation marks omitted).



      For these reasons, I would hold that the trial court erred by precluding cross-

examination of Officer Williams as to whether the sworn affidavit concerning Mr.

Barkley‟s arrest was intentionally false.     I am not persuaded by the contrary

conclusion of the opinion for the court. First, the opinion for the court states that
                                        64

the differences among the various accounts of Mr. Barkley‟s arrest are “minor” and

therefore “do not necessarily indicate that someone is lying.” Ante at 24, 27. I do

not view the differences between Officer Williams‟s account and the defense

proffer as minor. On Officer Williams‟s account, Mr. Barkley apparently made

first physical contact, Mr. Barkley shoved Officer Williams, and Mr. Barkley took

an aggressive fighting stance before Officer Williams struck Mr. Barkley. On the

account proffered by the defense, Mr. Barkley apparently did not initiate physical

contact and had taken no threatening actions before he was struck. The differences

between those accounts are both stark and of critical significance. On Officer

Williams‟s account, Mr. Barkley was guilty of assault on a police officer, but on

the defense‟s account, Mr. Barkley was the victim of an unjustified use of force. It

is true, as the opinion for the court notes, that the differences between the two

accounts “do not necessarily indicate that someone is lying.” Ante at 27 (emphasis

added). But that is not the applicable standard, and the differences between the

two accounts in my view provided an ample basis for defense counsel to cross-

examine Officer Williams about whether Officer Williams was lying in the

affidavit.



       Second, the opinion for the court seems to weigh all of the information

before the trial court, to determine how strongly that information considered as a
                                           65

whole supported a conclusion that Officer Williams had intentionally made false

statements in the affidavit. Ante at 29-32. That is not our function, nor was it the

function of the trial court. Rather, the proposed cross-examination should have

been permitted as long as defense counsel proffered “some facts” supporting a

“genuine belief” or “well-reasoned suspicion.” Coates, 113 A.3d at 575 (internal

quotation marks omitted). As we have explained, that “standard is a fairly lenient

one. Because of the central role that bias cross-examination plays in a criminal

trial, the court must accord such cross-examination wide latitude and must not

unduly restrict it.    ...    [C]onsistent with the exploratory nature of cross-

examination and the leniency of the foundation requirement, the proffer need not

be particularly compelling.” Blades v. United States, 25 A.3d 39, 43 (D.C. 2011)

(brackets, ellipses, citation, and internal quotation marks omitted); cf., e.g., Scull v.

United States, 564 A.2d 1161, 1164 (D.C. 1989) (“[W]here counsel has

information from her own client, which she does not know to be false and which is

not inherently incredible, she has a sufficient good-faith basis for the proposed

cross-examination.”) (internal quotation marks omitted).
                                        66



                                        II.



      Mr. Smith argues that the preclusion of corruption-bias cross-examination in

this case requires reversal under the constitutional harmless-error standard of

Chapman v. California, 386 U.S. 18, 24 (1967) (to demonstrate harmlessness of

constitutional error, government must “prove beyond a reasonable doubt that the

error complained of did not contribute to the verdict obtained”). The United States

did not dispute in its responsive brief that the Chapman standard applies.

Although the United States did contend at oral argument that this court should

instead apply the harmless-error standard applicable to non-constitutional errors,

that argument came too late. Scott, 97 A.3d at 565 n.2. I therefore would apply

the Chapman standard. See, e.g., Longus, 52 A.3d at 854 (applying Chapman

standard where trial court erroneously precluded defense from cross-examining

witness about corruption bias).



      I cannot say that the preclusion of corruption-bias cross-examination in this

case was harmless beyond a reasonable doubt. “[C]ross-examination seeking to

ferret out bias takes on enhanced significance where the credibility of the key

government witness is in issue.” Cunningham v. United States, 974 A.2d 240, 245
                                        67

(D.C. 2009) (internal quotation marks omitted).      The government‟s evidence

connecting Mr. Smith to the handgun consisted almost exclusively of the testimony

of two officers. Officer Williams was a key government witness, because only he

testified about the retrieval of the handgun. The government emphasized Officer

Williams in its opening statement and closing argument. Cf. Porter v. United

States, 37 A.3d 251, 261 (D.C. 2012) (“As we have frequently observed, a

prosecutor‟s emphasis on certain evidence is at least a highly relevant measure of

the prejudicial impact of that evidence.”) (internal quotation marks omitted). On

cross-examination, Officer Williams gave seemingly evasive responses to defense

counsel‟s questioning about whether the punch that broke Mr. Barkley‟s jaw was

an approved defensive maneuver, whether the pending investigation involved

alleged excessive force, whether Officer Williams was removed from his usual

duties, and whether he was aware of the severity of the potential consequences of

the investigation.



      The remaining evidence against Mr. Smith was not overwhelming. The on-

site photographs of the handgun were taken by Officer Williams on his cell phone,

rather than by crime-scene personnel. Officer Williams and Officer Couch both

testified to seeing Mr. Smith throw the handgun over the fence with his left hand,

but the parties stipulated to evidence suggesting that Mr. Smith was in fact right-
                                         68

handed.      No corroborative physical evidence, such as fingerprints or DNA,

identified Mr. Smith as possessing the handgun. Moreover, defense counsel also

attempted to impeach Officer Couch‟s testimony, by suggesting that Officer Couch

had unjustifiably injured Mr. Smith in the course of effectuating the arrest in this

case.



        Because the trial court precluded the cross-examination at issue, we cannot

be sure what would have happened at trial if the cross-examination had been

permitted.     Nevertheless, the United States bears the “heavy burden” of

demonstrating beyond a reasonable doubt that the precluded cross-examination

would not have affected the verdict in this case. Coleman v. United States, 948

A.2d 534, 553 (D.C. 2008). I conclude that the United States has not carried that

burden. Cf., e.g., Longus, 52 A.3d at 841-42, 853-54 (error in limiting cross-

examination of detective about allegations that detective had improperly coached

witnesses was not harmless under Chapman standard; cross-examination could

have aided defense efforts to impeach government‟s principal witness at trial);

Coles v. United States, 36 A.3d 352, 359-60 (D.C. 2012) (error in curtailing cross-

examination of key government witness at trial about alleged collusion reflecting

corruption not harmless beyond reasonable doubt; court could not say “that the

defendant would have been convicted without the witness‟[s] testimony, or . . . that
                                       69

the restricted line of inquiry would not have weakened the impact of the

witness‟[s] testimony”) (internal quotation marks omitted).   I therefore would

vacate the judgment and remand for further proceedings.